Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Lempia on 17 March 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 5 line 4, “inside/outside” was replaced by --at least one of the inside particulate matter concentration and outside--
In claim 5 line 5, “inside/outside” was replaced by -- at least one of the inside particulate matter concentration and outside.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closes prior art was Gesell (US 20150024669).  While Gesell teaches two separate filter areas (24 and 28) located downstream of the outside air inlet, downstream of the inside air inlet and upstream of the air filter, it fails to teach only using only one inside/outside air door to control the opening ratio of the outside air inlet and the inside air inlet.  If Gesell were to be modified to meet the claimed limitation, it would have required further modifications for the locations of the inside air inlet and outside air inlet as well as ducting between the inside air inlet and the outside air inlet, and replacing the inside air door 36 and outside air door 34 with one inside/outside air door.  Such modifications would also indirectly affect the design for footprint for other systems (such as electronic components for door actuator).  Those modifications are substantial and cannot be done without impermissible hindsight reconstruction.  Also Gesell didn’t explicitly teach that one of those two filter areas is a low collection area while the other one is a high collection area.  Therefore claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762